Exhibit 10.40

[logo_sao.jpg]



 

LEASE AGREEMENT AND OTHER ARRANGEMENTS

 

By the terms in this lease agreement of a land portion,

 

I.  As LESSOR: USINA SÃO MARTINHO S/A., with registered office at Fazenda São
Martinho, in the city of Pradópolis - SP, registered with the Taxpayers’
Registry of the Ministry of Finance under no. CNPJ/MF 48.663.421/0001-29, herein
represented by its Agribusiness Officer, , and its Administrative Officer, ;

 

II.  As LESSEE: SMA - INDÚSTRIA QUÍMICA S/A, with registered office at Fazenda
São Martinho, in the city of Pradópolis - SP, with pending Taxpayers’ Registry
of the Ministry of Finance, herein represented by its Plant Director, ; and its
Director: ,

 

enter into this “lease agreement of a land portion and other arrangements”, to
be governed under the terms in the current laws and according to the following
conditions:

 

1. PROPERTY

 

1.1. The LESSOR is the legitimate owner and holder of the rural property named
“Fazenda São Martinho”, located in the city of Pradópolis - SP, registered with
INCRA in a larger area under No. 613.070.000.744-0 and with the Revenue Office
under No. 0.780.459-8 under registry No. 357 in Book 2-RG in the Registrar of
Properties in the County of Guariba - SP.

 

2. OBJECT

 

2.1. The object of this agreement is the lease of a portion of land, hereinafter
referred to as “property” with approximately 48,500 (forty-eight thousand and
five hundred) square meters, according to the attached preliminary planimetric
survey, separated from the respective property, where the LESSEE is to build and
operate its renewable chemicals production plant.

 

2.1.1. This lease is agreed upon between the Parties under a joint venture
established by the same parties, under the Joint Venture Agreement executed on
April 14, 2010 (the “Joint Venture Agreement”).

 

2.1.2. The parties agree that the measurements of the leased property may be
increased or decreased according to the needs of the industrial plant presented
by the LESSEE.

 

3. TERM

 

3.1. The term of the lease is 20 (twenty) years, starting on May 1, 2010 and
ending on April 30, 2030, when the LESSEE agrees upon returning the property
leased hereunder.

 

[Signatures]

1

[Signatures]

[circular stamp] Amyris Legal



[logo_sao.jpg]

 

4. RENTAL FEE AND PAYMENT

 

4.1. Rent is to be monthly and the rental fee is to be calculated by square
meter made available for deployment of the industrial plant, which shall be
timely paid by the LESSEE, by the 5th (fifth) working day each month, directly
to the LESSOR, by means of deposit into the account No. .

 

4.1.1. The parties agree that the LESSEE shall be exempted from the payment of
rent in the period from May 1, 2010 to December 31, 2010 or until approval of
the construction of the industrial plant by the Board of Directors of the
LESSEE, whichever occurs first, and rental payment shall commence therefrom.

 

4.1.2. Notwithstanding the above-mentioned grace period, the Parties recognize
that, in accordance with the terms in the Joint Venture Agreement and in order
to make the joint venture object of that agreement feasible, from the time of
execution of this Agreement, the property must be made available by the LESSOR
to the LESSEE free from any encumbrance and the LESSEE shall employ its best
efforts to ensure to the LESSEE the possession of the property.

 

4.1.3. Following the period of exemption from the payment of rents set forth
under the terms in clause “4.1.1” herein, the LESSOR shall set forth, according
to current market prices for properties in the area where the property qualified
in item 1.1 is located, the price per square meter for purposes of rental
payment, by means of amendment to this agreement, which shall be paid by the
LESSEE under terms set forth in this agreement.

 

4.2. The receipt of the rental after the date set forth shall be considered mere
tolerance and liberty by the LESSOR, with no prejudice whatsoever to any of the
terms in this agreement.

 

4.3. The LESSEE agrees that the payment after the set forth date shall not
represent settlement of obligations that are not charged at the right time,
especially rental differences and fees set forth in this agreement, and it is
hereby agreed that the terms in Article 322 in the Civil Code shall not apply.

 

4.4. The deposits of payments in check shall be effective, following respective
compensation. Should the bank refuse to pay, for any reason, the LESSEE is
immediately subject to interest, as result of the non-existence of settlement.

 

4.5. Failure to present timely payment of rent, at the agreed upon date, shall
imply a two per cent (2%) fine over the adjusted value, with interest rate at
one per cent (1%) a month, incurring over the adjusted value, and the LESSEE
shall also be subject to the consequences of default set forth hereunder this
agreement or in the law, especially the filing of eviction claim due to lack of
payment, and the LESSEE shall be responsible for the adjusted rental fee, added
with interest and fees of ten per cent (10%), in the amicable phase, or twenty
per cent (20%), with the filing of a judicial claim.

 

4.6. If, during the term of this agreement, or during the tacit extension of the
lease, the rent is not paid on the due date and/or when payable by the LESSEE
with the proper addition, by mistake by the LESSOR, this shall not be deemed as
amendment to this clause, reason why the amount due by the LESSEE due to the
payment of lower amount and/or resulting from [sic] of legal additions, as soon
as calculated and notified, shall be paid, regardless of months passed and that
were not subject to the appropriate increase.

 

2

[Signatures]

[circular stamp] Amyris Legal



[logo_sao.jpg]

 

5. ADJUSTMENT

 

5.1. The rental fee will be adjusted, annually, according to the IGPM-FGV
variation.

 

5.1.1.Should there be any legislative changes to the frequency of rental
adjustments, for period shorter than twelve (12) months, the new period shall
immediately apply to this agreement and in case of eventual legal omission of
such frequency, it is hereby agreed that it shall be monthly, when at the
effectiveness of the new law, the monthly rent shall be adjusted according to
the inflation rate measured from the beginning or the last adjustment, as the
case may be.

 

5.1.2.Should the rate to be used for adjustment of the rent or default debts is
terminated or frozen, the parties hereby choose the IGP (FGV), as alternative
for the adjustment of rents and, in lack thereof, the rate set forth by the
Federal Government for the adjustment of non-residential leases.

 

6.           VACANCY AND RETURN

 

6.1. The LESSEE agrees upon formalizing the return of the property to the LESSOR
or whoever is duly authorized, by the LESSOR, upon receipt, when the acceptance
of the property shall not imply settlement of obligations agreed upon by the
LESSEE, regarding rents, fees, and expenses for damages caused to the property.

 

6.2. Neither the LESSOR, or its legal representatives, shall bear any
responsibility before the LESSEE in case of fire, even when caused by
short-circuit, damages or defects in the electrical facilities, that may occur
at industrial plant of the LESSEE.

 

6.3. Should the LESSEE vacate the property for any reason (agreement
termination, eviction, abandonment, etc.), leaving goods or belongings behind,
the LESSOR may, at its sole discretion, dispose of them as deemed to be
appropriate.

 

7.           EXTENSION

 

7.1. Upon termination of this agreement, with extension of the lease by law or
convenience of the parties, all the terms and conditions agreed upon hereunder
shall be deemed to be extended, to govern the relation between the parties until
final and effective vacancy and formal return of the property.

 

8.           INSPECTION

 

8.1. The LESSEE hereby declares to have inspected the leased property, receiving
it in perfect order for construction of the industrial plant.

 

9.           RESPONSIBILITY FOR CONSTRUCTION OF THE INDUSTRIAL PLANT

 

9.1. The LESSEE shall be solely and exclusively responsible for the construction
of the industrial plant and its respective operation, including regarding
approval and operating licenses that may be required, with competent public
bodies, with no costs for the LESSOR, which is exempted from each and every
responsibility.

 

9.2. Under no circumstance, under penalty of contractual termination and fine,
the LESSEE shall give to the property any destination other than that set forth
in the object of this agreement.

 



3

[Signatures]

[circular stamp] Amyris Legal



[logo_sao.jpg]

 

10.SUBLEASE

 

10.1. The LESSEE shall not assign or transfer this agreement to any third-party,
without prior and formal consent “in writing” by the LESSOR, and such consent,
under no circumstance, may be deemed as implied.

 

11. PENALTY CLAUSE

 

11.1. The party that infringes this agreement, in any of the clauses and
conditions, shall pay to the other party a fine equal to three rents current at
the time of the infringement, and without prejudice to the right of the innocent
party to require compliance with the agreement or deem the agreement to be
terminated.

 

11.2. The fine does not exempt the LESSEE from the payment of eventual damages
caused to the property.

 

11.3. If this agreement is extended for indefinite term, the LESSEE may
terminate the lease, upon written notice to the LESSOR, at least thirty (30)
days in advance.

 

12. SUCCESSORS

 

12.1. Clauses and conditions of this agreement bind the successors at any title.

 

13. SPECIAL TERMS

 

13.1. The LESSEE is hereby required to respond to notifications by public
entities, agreeing upon not engaging, and preventing any engagement, with
illegal use or practices, under limitations of the property.

 

13.2. Should the LESSEE intend to annotate or register this agreement, all the
incurring expenses shall be solely borne by it, and it shall also be responsible
for, at its costs, the cancellation of the annotation or registry, upon
termination of this agreement.

 

13.3. The LESSEE shall be solely responsible for the following expenses, without
limitation, required for construction of the industrial plant:

 

(i)  Civil work related to the industrial plant

(ii)  Asphalt pavement on the roads to access the industrial plant;

(iii)  Electric power connection and consumption;

(iv)  Water connection and consumption;

(v)   Maintenance and repair at the industrial plant and other benefits to the
property;

(vi)  Gardening services in general;

(vii)  Removal of waste or debris;

(viii)  Construction of fence surrounding the perimeter of the property object
of this agreement;

(ix)  Security services;

(x)   Telephone connection and consumption;

(xi)  Retention of employees and their services.

 

13.4. Circulation to access the property object of this agreement, by employees,
third-parties, or vehicles, shall be according to pathways established in the
blueprint attached that, being initialed by the parties, shall be part of this
agreement.

 

4

[Signatures]

[circular stamp] Amyris Legal



[logo_sao.jpg]

 

14. APPLICABLE LAW

 

14.1.     This lease is to be governed by the terms in Law No. 8,245/91 and
other applicable laws.

 

15. VENUE

 

15.1.     All the conflicts arising out of this agreement shall be solved by the
Courts in the County of Guariba - SP.

 

In witness whereof, the parties execute this agreement in two counterparts of
equal tenor for one sole purpose, before two witnesses.

 

Pradópolis, May 1, 2010

 

SÃO MARTINHO S/A

LESSOR

 

[Signature]



Mario Ortiz Gandini

Agribusiness Officer

[Signature]

Roberto Pupulin

Administrative Officer

 

SMA INDÚSTRIA QUÍMICA S/A

Lessee

 

[Signature]

Mauro Pini França

Plant Director

[Signature]

Ericson Aparecido Marino

Officer

 

WITNESSES:

 

[Signature]

Carlos Leandro Aurélio

[Signature]

Luis Roberto de Medeiros

 

 

5

[Signatures]

[circular stamp] Amyris Legal



[logo_sao.jpg]



 

 [map_futurefacilities.jpg]

 



6

[Signatures]

[circular stamp] Amyris Legal



[logo_sao.jpg]

 

[sma.jpg]

 

 

 

7



[Signatures]

[circular stamp] Amyris Legal





 

 